In this case, there were uncontroverted facts supporting plaintiffs’ excuse that no notice was given because they did not anticipate that a claim would be covered under the policy. The incident underlying the claim was merely an altercation between students on a school bus, and plaintiffs had an understanding with the parents of the injured boy that they would not assert a claim. Those parties treated the incident as an intentional act for which there was no coverage under the policy. Indeed, the parents of the injured student asserted a claim only against the school district, which served plaintiffs with a third-party complaint. Upon receiving that third-party complaint, plaintiffs promptly gave notice to defendant. Thus, in the circumstances, it cannot be said that plaintiffs’ failure *1034to give timely notice to defendant was unreasonable as a matter of law (see, Hartford Fire Ins. Co. v Masternak, supra; see also, Merchants Mut. Ins. Co. v Hoffman, 86 AD2d 779, affd 56 NY2d 799; Clute v Harder Silo Co., 42 AD2d 818, 819; Insurance Co. v Shore, 94 Misc 2d 451). (Appeal from Judgment of Supreme Court, Monroe County, Siracuse, J. — Declaratory Judgment.) Present — Denman, P. J., Pine, Balio, Law-ton and Davis, JJ.